                                                                                         DISTRICT OF OREGON
                                                                                              FILED
                                                                                              April 30, 2019
                                                                                      Clerk, U.S. Bankruptcy Court



          Below is an order of the court.




                                                                       _______________________________________
                                                                                 PETER C. McKITTRICK
                                                                                 U.S. Bankruptcy Judge




                                 IN THE UNITED STATES BANKRUPTCY COURT

                                          FOR THE DISTRICT OF OREGON


         In re                                                    Bankruptcy Case No. 18-34244-pcm11

         CHRISTIAN S. RADABAUGH, SR.                              ORDER RE: DEBTOR’S NOTICE OF
                                                                  INTENT AND MOTION TO SELL
                          Debtor-in-Possession.                   ASSETS OUTSIDE THE ORDINARY
                                                                  COURSE OF BUSINESS


                 This matter came before the Court on April 25, 2019, on Debtor’s Notice of Intent and

        Motion for Authority to Sell Assets Outside the Ordinary Course of Business, and Notice of Hearing

        [ECF No. 147] (the “Motion”). The Court, having reviewed the Motion and having heard arguments

        of counsel, hereby ORDERS as follows:

                 1.      Debtor’s MOTION is GRANTED;

                 2.      Debtor is authorized to sell the GP Cattle (as defined in the Motion) on the terms and

        conditions set forth in the Motion, provided that the proceeds from the sales shall be applied only to




Page 1                ORDER RE: DEBTOR’S NOTICE OF INTENT AND MOTION                           Motschenbacher & Blattner LLP
                                                                                               117 SW Taylor Street, Suite 300
{00268179:2}          TO SELL ASSETS OUTSIDE THE ORDINARY COURSE OF                                Portland, Oregon 97204
                                                                                                    Phone: 503-417-0500
                      BUSINESS                                                                       Fax: 503-417-0501
                                                                                                     www.portlaw.com

                              Case 18-34244-pcm11          Doc 156     Filed 04/30/19
        GP’s interest and principal. GP’s attorney fees and costs will not be paid from the sales proceeds

        without further order of the court.

                                                         ###


        I certify that I have complied with the requirements of LBR 9021-1 (a)(2)(A).

        Presented by:

        Motschenbacher & Blattner LLP

        /s/ Nicholas J. Henderson
        Nicholas J. Henderson, OSB No. 074027
        Motschenbacher & Blattner LLP
        117 SW Taylor Street, Suite 300
        Portland, OR 97204
        Email: nhenderson@portlaw.com
        Phone: (503) 417-0508

                                               PARTIES TO SERVE

        ECF Electronic Service:

                  JONAS V ANDERSON jonas.v.anderson@usdoj.gov
                  KENNETH P CHILDS kip@childslawfirm.org, kip@childslawfirm.org
                  SARAH FLYNN sarah.flynn@usdoj.gov
                  MARTIN E HANSEN meh@francishansen.com,
                   kathy@francishansen.com;mike@francishansen.com;carol@francishansen.com;jerry@francis
                   hansen.com;regina@francishansen.com
                  HOWARD M LEVINE hlevine@sussmanshank.com,
                   jhume@sussmanshank.com,ecf.howard.levine@sussmanshank.com,howard-levine-
                   5487@ecf.pacerpro.com
                  KATHRYN PERKINS kathryn.e.perkins@usdoj.gov
                  US Trustee, Portland USTPRegion18.PL.ECF@usdoj.gov

        Service via First-Class Mail:

                   ODR Bkcy
                   955 Center St NE
                   Salem, OR 97301-25




Page 1              ORDER RE: DEBTOR’S NOTICE OF INTENT AND MOTION                           Motschenbacher & Blattner LLP
                                                                                             117 SW Taylor Street, Suite 300
{00268179:2}        TO SELL ASSETS OUTSIDE THE ORDINARY COURSE OF                                Portland, Oregon 97204
                                                                                                  Phone: 503-417-0500
                    BUSINESS                                                                       Fax: 503-417-0501
                                                                                                   www.portlaw.com

                              Case 18-34244-pcm11        Doc 156     Filed 04/30/19
